Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
Applicant’s arguments and amendments on 11/30/2021 have been received and entered in the application.
Claims 1-8 and 10 are currently pending.
Claims 1 and 10 are currently amended. Claim 9 has been newly canceled and no claims have been newly added.

Information Disclosure Statement
The Information Disclosure Statement submitted on 09/28/2021 has been received and considered.

Withdraw Objections & Rejections
	The objections and rejections presented herein represented the full set of objections and rejections currently pending in this application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment. 

Claim Objections
1 is objected to because of the following informalities:  Claim 1 part (3) should be on a separate line. As it is written now it appears to part of claim 1 part (2a). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 1 recites the limitation "the prepared nuclear cells" in claim 1 part 3. There is insufficient antecedent basis for this limitation in the claim as claim 1 recites “A method for preparing useful cells, the method comprising: preparing mononuclear cells”. While mononuclear cells are nuclear cells, nuclear cells could be cells other than mononuclear cells. Therefore “nuclear cells” is a different subset of the claimed cells thus rendering it unclear which cells the claim is referring to.

Appropriate correction is required.
For compact prosecution the limitation “the prepared nuclear cells” in claim 1 part 3 has been interpreted as “the prepared mononuclear cells”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (2002, Isolation of Peripheral Blood Mononuclear Cells from Macaques on a Density Barrier, The Scientific World Journal, 2: 1654-1656, hereafter referred to as “Graham (2002a)”, previously presented) in view of Kobayashi et al (2013, Dendritic cell-based immunotherapy targeting synthesized peptides for advanced biliary tract cancer, Journal of Gastrointestinal Surgery, 17: 1609-1617, hereafter referred to as “Kobayashi”, previously presented) and Graziani-Bowering et al (1997, A quick, easy and inexpensive method for the isolation of human peripheral blood monocytes, Journal of Immunological Methods, 207: 157-168, hereafter referred to as “Graziani-Bowering”, previously presented).

Graham (2002a) teaches a method of isolating mononuclear cells from the peripheral blood of primates (macaques) by way of centrifugation on a density barrier (Figure 1, p1655) whereby the density centrifugation medium is layered above the blood layer. Graham (2002a) also teaches that the density of the plasma of the blood may be adjusted to 1.078 g/ml. Graham (2002a) states the density of the blood may be adjusted “to approx. 1.078 g/ml” to “allow cells to float to the surface during centrifugation” (Note 1, p1655). Graham (2002a) further teaches that the density barrier contains “polysucrose (Ficoll) with a density of approximately 1.074 g/ml” (Abstract, p1654), and then specifies “polysucrose 400” (Materials and Methods, p1655). Ficoll is a commercial preparation of polysucrose 400.
Graham (2002a) suggests, but does not explicitly state, that human blood may be used to collect mononuclear cells by way of density gradient centrifugation (Notes 2 and 1, p1656). 
The “density barrier” in Graham (2002a) is synonymous with the “density centrifugation medium” of the instant application. Graham (2002a) does not explicitly state the use of “apheresis blood” as the plasma layer, the use of an iodinated and  non-cytotoxic and nonionic density-adjusting contrast agent as the density-adjusting agent for the plasma layer, the use of a top saline layer over the density centrifugation medium, the adjusting of the plasma layer to be between 1.069 to 1.078 g/ml, 1.073 to 1.078 g/ml, or 1.072 to 1.085 g/ml, that the plasma layer is adjusted by mixing 20 to 22 parts by volume of a 60 w/v % iodixanol aqueous solution with 100 parts by volume of the apheresis blood, that the density gradient centrifugation 
Kobayashi teaches that mononuclear cells may be obtained by density gradient centrifugation of human blood collected by apheresis (Materials and Methods, p1611, Preparation of DCs, column 1, paragraphs 3 and 4). Specifically, Kobayashi teaches that “peripheral blood mononuclear cells (PBMC) were prepared from leukapheresis products by Ficoll-Hypague gradient density centrifugation” (Materials and Methods, p1611, Preparation of DCs, column 1, paragraph 3). In the instant application, when defining “apheresis blood”, applicant states, “Apheresis generally means separation of plasma components and cell component from blood by extracorporeal circulation. Apheresis blood refers to blood collected by extracorporeal circulation” (Specification, p6, paragraph [0016]). Giving the term it is broadest reasonable meaning, “apheresis blood” could therefore refer to any blood component separated by the process of apheresis. “Leukapheresis” refers to the separation of leukocytes by apheresis. It is a more narrow term, but overlaps in meaning with “apheresis blood”. Furthermore, the Specification states “Since the apheresis blood contains blood cell components other than monocytes, mononuclear cells (lymphocytes and monocytes) are collected from the apheresis blood by density gradient centrifugation” (Specification, p3, paragraph [0007]), it suggests that “apheresis blood” includes the range of leukocytes. Therefore the “apheresis blood” of the instant application comprises the leukapheresis products as taught by Kobayashi.

Graziani-Bowering teaches a method for the isolation of human peripheral blood monocytes using density-gradient centrifugation whereby the density of an isolated buffy coat (a fraction of anticoagulated, collected from a prior round of centrifugation, consisting of leukocytes and thrombocytes) is adjusted by admixing OptiPrep (Methods and Materials, 2.4 Monocyte isolation, p160, column 1, paragraph 1). OptiPrep is a commercial preparation of iodixanol, a non-cytotoxic and nonionic density-adjusting agent used for the isolation of human monocytes (Discussion, p165, column 1, paragraph 2). Graziani-Bowering states, “Iodixanol . . . is known not to interact with, or bind to, cells” and further, “Iodixanol has undergone rigorous clinical testing” continuing, “OptiPrep has also been assessed for possible cytopathic effects on cells . . . no measurable cytotoxicity was found” (Discussion, p166, columns 1 and 2, paragraphs 2-3). 
Furthermore, Graziani-Bowering teaches that the range of monocytes and mononuclear cells have densities between 1.064 and 1.073 g/ml (Discussion p165, column 1, paragraph 2). Graziani-Bowering further teaches that “the actual density and size range of monocytes (and lymphocytes) may vary from individual to individual” (Discussion, p165, column 2, paragraph 7) suggesting that this range is not strictly bound. In addition, Graziani-Bowering teaches that the 
Graziani-Bowering also teaches the use of an isotonic solution layered on top of the density gradient centrifugation medium. (Materials and Methods, 2.2 Preparation of reagents, Isolation solutions, p159, column 1, paragraph 2; Figure 1, p159). Graziani-Bowering states, “Prior to use as a top saline layer, the necessary volume of HBS was syringe-filtered” (Materials and Methods, 2.2 Preparation of reagents, Isolation solutions, p159, column 1, paragraph 2). The terms “isotonic solution” and “saline layer” are synonymous, and HBS is an acronym for HEPES-buffered saline solution.
In addition, Graziani-Bowering teaches that using “Ficoll-Paque” (a commercial preparation polysucrose 400 solution containing sodium diatrizoate) is the “standard adherence procedure” for the isolation of peripheral blood mononuclear cells (Discussion p167, column 1, paragraph 2).
In regards to claim 1 parts (2a-b), a person of ordinary skill in arts before the effective filing date would have found it prima facie obvious to try the use of density barrier centrifugation, as taught by Graham (2002a), for the purpose of isolation of mononuclear cells from human blood components separated by apheresis as suggested by Kobayashi, because Graham (2002a) teaches that the method of density gradient centrifugation can be used for the separation of mononuclear cells from blood (Figure 1, p1655), and Kobayashi teaches that mononuclear cells can be obtained from human apheresis blood components by density gradient centrifugation, specifically (Materials and Methods, p1611, Preparation of DCs, column 1, paragraphs 3 and 4). They would be motivated to do so because methods that isolate human 
In regards to claims 1 part (1), and 3-4, a person of ordinary skill in arts before the effective filing date would have found it prima facie obvious to try the use of iodixanol, a non-cytotoxic and nonionic iodinated contrast medium, for the purpose of adjusting the density of the blood layer, as taught by Graziani-Bowering, and suggested by Graham (2002a) and Kobayashi, because Graziani-Bowering teaches that iodixanol can be used to adjust the density of the blood plasma layer (Methods and Materials, 2.4 Monocyte isolation, p160, column 1, paragraph 1), that is has undergone rigorous clinical testing and has been shown not to be cytotoxic (Discussion, p166, columns 1 and 2, paragraphs 2-3), and because commercial preparations are readily available (Discussion, p165, column 1, paragraph 2). They would be motivated to do so because density gradient centrifugation has been proven to be an effective means for isolating human mononuclear cells, iodixanol has been proven to be useful as a non-cytotoxic agent capable of adjusting the density of the blood layer for the separation of mononuclear cells, is commercially available, and using iodixanol for this purpose would increase yield of useful cells and reduce costs and experimentation time.
In regards to claims 1 part (1), and 5-7 a person of ordinary skill in arts before the effective filing date would have found it prima facie obvious to use 60% iodixanol to adjust the density of the blood layer to be between 1.066 to 1.078 g/ml, 1.069 to 1.078 g/ml, or 1.072 to 1.085 g/ml as taught by Graziani-Bowering, and suggested by Graham (2002a) and Kobayashi, because Graziani-Bowering teaches that the density of blood plasma layer can be adjusted with Monocyte isolation, p160, column 1, paragraph 1), and that mononuclear cells have densities within the range of 1.064 and 1.073 (Discussion p165, column 1, paragraph 2), but that the actual density and size of these cells varies from individual to individual (Discussion, p165, column 2, paragraph 7). They would be motivated to do so because adjusting the density of the blood layer to a range of density that would allow for the more efficient isolation of the full range of mononuclear cells.
In regards to claim 1 part (3) and 10, one of ordinary skill in the arts before the effective filing date would have found it prima facie obvious to try the method for obtaining useful cells as taught by Kobayashi, as suggested by Graham (2002a), because Kobayashi teaches that following the collection of mononuclear cells from density gradient centrifugation cells were attached to and cultured in tissue culture plates to generate dendritic cells (Materials and Methods, Preparation of DCs, p1611, column 1, paragraph 3).
They would be motivated to do this because the need for the further isolation of the range of myeloid and lymphoid cells is a well-known problem in the field. Kobayashi proposes the isolation and differentiation of dendritic cells, after isolation of mononuclear cells after density gradient-centrifugation because those cells are needed for immunotherapy applications. Further extending this method to the isolation and differentiation of other myeloid and lymphoid cells would be obvious to try since there is a finite number of these cell types. Moreover, the methods for the culturing of these cell types is well-known, routine in the field, and give predictable results with reasonable expectations of success. 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art
.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (2002a) in view of Kobayashi and Graziani-Bowering in further view of Graham (2002, Separation of Monocytes from Whole Human Blood, The Scientific World Journal, 2: 1540-1543, hereafter referred to as “Graham (2002b)”).

Graham 2002(a) in view of Graziani-Bowering and Kobayashi are relied for the reasons set forth above.
Graham 2002(a) in view of Graziani-Bowering and Kobayashi do not explicitly teach a motivation for using an isotonic top layer, or the use of polysucrose 400 and sodium diatrizoate in the density gradient centrifugation medium in the full range of 1.072 to 1.085 g/ml. 
Graham (2002b) teaches a method for the isolation of monocytes from human blood using single-layer density gradient centrifugation (Figure 2, p1542). For this method, Graham (2002b) teaches that a “medium” may be used over top of the density barrier (Figure 2, p1542). Graham (2002b) does not teach what this medium is comprised of, but teaches a motivation for using one. Graham (2002b) states that the upper layer, “avoids the banding of cells at the liquid/air interface and also prevents the cells from adhering to the walls of the tube of the meniscus” (Note 5, p1542).


In regards to claim 2, a person of ordinary skill in arts before the effective filing date would have found it prima facie obvious to use an isotonic saline solution as a top layer as taught by Graziani-Bowering and Graham (2002b) as suggested by Graham (2002a) and Kobayashi because Graziani-Bowering teaches that a top isotonic saline layer can be used for the separation of subsets of mononuclear cells from blood plasma (Materials and Methods, 2.2 Preparation of reagents, Isolation solutions, p159, column 1, paragraph 2) and Graham (2002b) teaches that doing so avoids banding of cells at the liquid/air interface and prevents cells from adhering to the walls of the tube at the meniscus (Note 5, p1542). They would have been motivated to combine these references because the use of an isotonic saline top layer, prevents cells from sticking to the sides of the centrifuge tube and increasing yield of usable cells. 
In regards to claim 8, a person of ordinary skill in arts before the effective filing date would have found it prima facie obvious use polysucrose 400 and sodium diatrizoate as reagents for the density barrier medium as taught by Graziani-Bowering and suggested by Graham (2002a) and Kobayashi because Graziani-Bowering teaches that the use of reagents 
Further in regards to claim 8, a person of ordinary skill in arts before the effective filing date would have found it prima facie obvious to try the range of densities for the density barrier medium for density gradient centrifugation as taught by Graham (2002a) and Graham (2002b) as suggested by Kobayashi because, while Graham (2002a) teaches that barrier densities of 1.074 or 1.077 gm/ml can used for the separation of mononuclear cells (Introduction p1654-1655, paragraphs 1 and 2), and Graham (2002b) teaches that barriers of 1.072, 1.074, or 1.076 g/ml (Notes 2 and 3, p1542), Graham (2002b) further states that for the method of gradient density centrifugation the density of the density gradient medium will vary. Graham (2002b) states, “The choice of the upper barrier depends to some extent on the operator’s requirements. Use of the 1.072 g/ml barrier will give a monocyte preparation which is approx. 90% pure (as estimated by esterase staining) but the yields are approx. 40%. The higher density barrier (1.074 g/ml) will permit the recovery of more monocytes (approx. 60% of the total) but the contamination by lymphocytes is proportionately greater (approx. 85% pure)” (Note 2, p1542). Furthermore, Graham (2002b) teaches that range of mononuclear cells (monocytes and lymphocytes) exists in a broad range (Figure 1, p1541). 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (MPEP 2144.05 (I)).
	It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Graham (2002a) in view of Graziani-Bowering and Kobayashi, and in further view of Graham (2002b) and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date.


Response to Arguments
Applicant’s arguments dated 11/30/2021 have been fully considered but are not persuasive as explained in detail below.

Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (2002a) in view of Kobayashi and Graziani-Bowering. Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (2002a) in view of Kobayashi and Graziani-Bowering and in further view of Graham (2002b).

	Applicant argues that Graham (2002a) does not teach the use of aphaeresis blood (Response, pp8, and 11-12).
	This is not found persuasive.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The invention of the instant application is not unpatentable as claimed, because Graham (2002a) teaches the use of apheresis blood, but because, as outlined above, it would be obvious to a person of ordinary skill in the arts to modify the method of Graham (2002a) and use an apheresis blood product, as taught by Kobayashi. A person of ordinary skill in the arts would be motivated to modify the method of Graham (2002a) and use apheresis blood products because, since apheresis blood contains fewer unwanted cell types (such as red blood cells), they could more easily obtain purer amounts of mononuclear cells, which would save time, and therefore costs, and reduce later isolation steps. Furthermore, because Graham and Kobayashi are in the same field of isolating mononuclear cells from blood, they could do so with predictable results and a reasonable expectation of success.

Continuing in regards to the use of apheresis blood, Applicant further argues that there is no guidance in the combined teachings of the cited references that would have led a person of ordinary skill in the art to the presently claimed method (Response pp8 and 10).

This not found persuasive because obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Graham, Kobayashi, and Graziani-Bowering are in the same technical field of isolating mononuclear cells from blood. Therefore, a person of ordinary skill in the arts would be motivated to combine methods that would more efficiently allow them to isolate desired leukocytes because doing so would save time and expenses.

	Applicant argues that Graham (2002a) does not teach the step of centrifuging stratified layers having the claimed arrangement of a layer blood being layered under a layer of density gradient centrifugation medium (Response, pp8-12).

	This is not found persuasive.
	As outlined above, Graham (2002a) teaches 	that after centrifugation the density barrier is on top of the blood layer (Figure 1, p1655). It appears that Applicant is interpreting that the 
Applicant argues that the above characterization improperly conflates two distinct processes “sedimentation onto a density” approach and “flotation approach”, that the sedimentation approach is not density adjusted, and that a person of ordinary skill in the arts would not have considered picking and choosing from two distinct approaches (Response, pp9-12).

This is not found persuasive. 
	Regardless of whether Graham (2002a) may teach “sedimentation onto a density” or “flotation approach”, the invention of the instant application is not unpatentable as claimed because of a distinction between these approaches, but because, as detailed above, Graham (2002a) teaches that diluted blood may be added to a density barrier (Note 2, p1656), and because , Graziani-Bowering teaches that the range of monocytes and mononuclear cells have densities between 1.064 and 1.073 g/ml (Discussion p165, column 1, paragraph 2), but that “the actual density and size range of monocytes (and lymphocytes) may vary from individual to individual” (Discussion, p165, column 2, paragraph 7). Therefore, a person of ordinary skill in 

	Applicant also argues that the flotation approach disclosed in Graham (2002a) merely involves the mixing the blood with a separation medium prior to centrifugation as evidenced by a reference to Ford (Journal of Immunological Methods, 1990) by Graham (2002a) (Response, pp10-11). 

This is not found persuasive.
As detailed above, Applicant’s invention is not obvious because of a supposed distinction between sedimentation or flotation approaches, but because Graham (2002a) explicitly states blood may be density adjusted before being added to a density barrier (Note 2, p1655), a person of ordinary skill in the arts would be motivated to adjust the density of the blood to within the ranges as claimed in view of Graziani-Bowering, as above. Furthermore, note 2 is specifically directed towards the “sedimentation approach” as indicated by Method step 2 (p1655).
	
Applicant argues that Kobayashi is silent on adjusting the density of the apheresis blood or a stratified centrifugation layers, and that Kobayashi offers no teaching that would have guided a person of ordinary skill in the arts to modify Graham (2002a) in a manner necessary to arrive at the claimed method (Response, pp12-13).

This is not found persuasive. 
As detailed above, the method as claimed is not obvious because Kobayashi provides a motivation for a person of ordinary skill in the arts to modify the method of Graham (2002a) in regards to the density or layering of the blood, but because Kobayashi provides motivation to modify the method of Graham (2002a) and use apheresis blood products. 
Furthermore, Graham (2002a) teaches the stratified centrifugation layers, and Graham (2002a) as modified by Graziani-Bowering teach the adjustment of the blood density, both detailed above.

Applicant argues that since Graham (2002b) teaches that the method of Graham (2002b) is used optimally only with fresh blood it would not have guided a person of ordinary skill in the art to apply their teachings to apheresis blood or adjust the density of the plasma of blood apheresis to within the presently claimed range, and that Graham (2002b) teaches only that the density of blood is adjusted to approximately 1.1 g/ml which is outside of the claimed range (Response, p13).

This is not found persuasive.

Graham (2002b) is not relied upon to provide further motivation for adjusting the density of blood plasma, but to provide motivation for adjusting the density of the density centrifugation medium. Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As detailed above it would be obvious to a person of ordinary skill in the arts to modify the method of Graham (2002a) and adjust the density of the blood within or overlap with the ranges as claimed in view of Graziani-Bowering.


Applicant argues that Graziani-Bowering fails to teach either the use of apheresis blood or the adjustment of the density of blood to be within the ranges as claimed (Response, pp13-14).

However, as detailed above, the method of the instant application is not obvious because Graziani-Bowering teaches that it can be modified to use apheresis blood products, but because Kobayashi does. Furthermore, a person of ordinary skill in the arts would be motivated to modify the method of Graham (2002a) to adjust the density of blood to be within the ranges as claimed, as taught by Graziani-Bowering, for reason also detailed above, but again in brief . 


Conclusion
Rejection of claims 1-8 and 10 is proper.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632